t c memo united_states tax_court thomas h cassel iii jonita m cassel petitioners v commissioner of internal revenue respondent docket no filed date thomas h cassel iii and jonita m cassel pro sese brooke w patterson for respondent memorandum opinion laro judge respondent moves the court to dismiss this case for lack of jurisdiction asserting that the petition commencing this case was filed with the court in violation of the automatic_stay of u s c sec_362 petitioners object to respondent’s motion arguing that respondent has waived the right to challenge the court’s jurisdiction in this case petitioners also argue that equity demands that respondent’s motion be denied because the time in which a petition may be filed with the court as to the notice_of_deficiency at hand has apparently expired we shall grant respondent’s motion and dismiss this case for lack of jurisdiction unless otherwise noted section references are to the applicable versions of the internal_revenue_code background on date respondent issued to petitioners a notice_of_deficiency determining a dollar_figure deficiency in their federal_income_tax and an dollar_figure accuracy-related_penalty under sec_6662 on date petitioners filed for bankruptcy protection in the u s bankruptcy court for the northern district of mississippi on date petitioners petitioned this court to redetermine the deficiency and accuracy- related penalty reflected in the notice_of_deficiency for on date petitioners received a discharge in the bankruptcy case discussion this court’s jurisdiction in a deficiency case hinges on a valid notice_of_deficiency and a timely filed petition and we must dismiss a case in which either one or the other is not present see sec_6213 98_tc_613 respondent asserts that the court lacks jurisdiction because there is no timely petition we agree although petitioners filed their petition with the court on date that petition was filed in violation of the automatic_stay of u s c sec_362 and c the automatic_stay arises by operation of law upon the commencement of a bankruptcy action and absent a granting of relief from the stay by the bankruptcy court see u s c sec_362 generally continues unimpaired until the earliest of the closing of the case the dismissal of the case or the grant or denial of a discharge see u s c sec_362 see also 97_tc_544 96_tc_10 actions prohibited by the automatic_stay include the commencement of a proceeding before the united_states tax_court concerning the debtor u s c sec_362 and actions taken in violation of the automatic_stay are void ab initio see 175_f3d_889 n 11th cir petitioners’ filing of their petition with this court is void ab initio and hence a nullity petitioners argue that respondent has waived the right to challenge this court’s jurisdiction we disagree whether the court has jurisdiction is an issue that either party may raise at any time and the failure to question our jurisdiction by a certain time is not a waiver of the right to do so see ins corp of ireland ltd v compagnie des bauxites de guinee 456_us_694 121_tc_89 supplemented by tcmemo_2004_43 affd 425_f3d_1203 9th cir reagoso v commissioner tcmemo_1993_450 affd without published opinion 39_f3d_1171 3d cir petitioners also argue that respondent’s motion should be denied because they are time barred from petitioning this court with respect to the notice_of_deficiency we disagree because the automatic_stay was in effect when the petition was filed the petition is invalid and must be dismissed for lack of jurisdiction an order will be issued granting respondent’s motion and directing that this case be dismissed for lack of jurisdiction
